MEMORANDUM **
Beth Ann Ward appeals from the sentence imposed upon revocation of her supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for reasonableness the sentence imposed upon revocation, see United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006), and we affirm.
*635Ward contends that the sentence imposed by the district court is unreasonable, in light of certain sentencing factors of 18 U.S.C. § 3553, as incorporated by 18 U.S.C. § 3583(e). This contention is unpersuasive. “A district court is not required to refer to each factor listed in § 3553(a).” United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006). Further, the district court properly considered the applicable Chapter 7 Guidelines range, as well as § 3553 factors such as deterrence and protection of the public, before imposing a 24-month term of imprisonment and a 24-month term of supervised release. We conclude that the sentence was reasonable. See United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.) (affirming where the district court “gave thoughtful attention to factors recognized in § 3553(a) and exercised sound discretion”), cert. denied sub nom. Acosta-Franco v. United States, — U.S. -, 127 S.Ct. 309, 166 L.Ed.2d 232 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.